Opinion by
Mollison, J.
It was stipulated that the merchandise consists of
flavoring extracts manufactured in the United States from domestic alcohol upon which domestic internal revenue taxes were paid, which were exported from the United States; that all of the applicable laws and regulations to permit drawback upon the taxi-paid domestic alcohol contained in said exported flavoring extracts were complied with, except that the drawback entry and its accompanying certificate of manufacture were not filed with the collector until more than 2 years from the dates when the flavoring extracts were exported, as specified in section 22.16 (a), Customs Regulations of 1943; and that the issue is the same in all material respects as that passed upon in Sterling Drug, Inc., Successor to Dr. D. Jayne & Son, Inc. v. United States (27 Cust. Ct. 151, C. D. 1361), wherein it was held that the failure of an exporter to complete his drawback claim of expor*349tation was not a bar to obtaining drawback under the provisions of section 313 (d). Upon the entire record, the claim of the plaintiff was sustained.